Citation Nr: 0717168	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated 50 percent disabling from April 
14, 2004 through May 22, 2005.

2.  Entitlement to an increased rating for PTSD from July 1, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.  His military records show that he served in Southwest 
Asia with the United States Marine Corps in supports of 
Operations Desert Shield and Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling.


FINDINGS OF FACT

1.  From April 14, 2004 to May 22, 2005, the veteran's PTSD 
produces impairment of his social and occupational 
functioning due to impaired short-term memory and judgment, 
with disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work relationships.

2.  On July 1, 2005, following VA hospitalization for 
treatment of PTSD, the veteran's PTSD resulted in total 
occupational and social impairment, due to such symptoms as 
explosive episodes causing a persistent danger of hurting 
self or others.


CONCLUSIONS OF LAW

1.  From April 14, 2004 to May 22, 2005, the criteria for an 
evaluation greater than 50 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  Effective July 1, 2005, the criteria for a 100 percent 
rating for PTSD are met.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's reopened 
claim was received by VA in April 2004.  He was notified of 
the provisions of the VCAA as they pertained to his claim for 
a rating increase for PTSD in correspondence dated in May 
2004.  The rating decision on appeal was rendered in August 
2004.    

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant private and VA treatment records for the period from 
May 2004 to March 2006 that show his current psychiatric 
state have been obtained and associated with the evidence.  
He was provided with a VA psychiatric examination in June 
2004.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  The claims file shows that in 
correspondence dated in May 2006, the veteran was provided 
with notice of the VCAA that complied with the Court's 
holding in Dingess.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Factual background

The veteran's military records show that he served as a cook 
in the United States Marine Corps and was deployed to 
Southwest Asia in support of Operations Desert Shield and 
Desert Storm.  He was granted service connection and a 50 
percent evaluation for PTSD by rating decision of May 1998, 
based on psychiatric evidence establishing a diagnosis of 
PTSD linked to his exposure to stressors during military 
service in the 1991 Persian Gulf War.  The current appeal 
stems from the veteran's application to reopen his claim for 
a rating increase that was filed with VA in April 2004.  As 
his entitlement to VA compensation for PTSD has already been 
established and an increased evaluation for this disability 
is the only matter at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by PTSD.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The medical evidence that pertains to the claim includes a 
May 2004 VA outpatient psychiatric consultation, which shows 
that the veteran appeared for routine counseling for PTSD.  
At the time, he was employed as a furniture mover and a 
martial arts instructor.  He was using psychotropic 
medication for his PTSD and he complained of experiencing 
decreased short-term memory retention and also domestic 
problems associated with his PTSD symptoms.  His Global 
Assessment of Functioning (GAF) score was 50, indicating 
serious psychiatric symptoms and serious impairment in his 
social and occupational functioning.  He also reported that 
in November 2003, he was involved in a motor vehicle accident 
in which he sustained severe injuries to both shoulders, his 
right knee (which required surgery), and his spine.

The report of a June 2004 VA psychiatric examination shows 
that the veteran experienced PTSD-related anxiety about 
lighting a gas grill for barbecue events because he claimed 
that as a cook during the Gulf War, he experienced fear for 
his personal safety whenever he operated military-issue gas-
fueled stoves because, according to his account, they had a 
tendency to explode while being used.  He also reported 
having psychiatric problems when exposed to sand as this 
brought back memories of his desert deployment in Southwest 
Asia.  He denied being a veteran of combat, but stated that 
he was present during air alerts for incoming enemy Scud 
missiles.  He and his spouse reported that he had an 
exaggerated startle response, sleeping difficulties, 
nightmares, and emotional detachment.  He reported that he 
had been steadily employed up until November 2003, when he 
was injured in an automobile accident after a car in which he 
was riding as a passenger was struck by a drunk driver.  He 
indicated that he had not been employed since the accident 
because of health problems and surgeries associated with 
these physical injuries.  The veteran also suffered from 
migraine headaches, which he reported as being quite 
debilitating.  His psychiatric treatment history included 
pharmacotherapy and occasional counseling for PTSD.  He was 
married since 2002 and had no children at the time of the 
examination.

On mental status examination in June 2004, the veteran 
arrived punctually and unaccompanied for the interview and 
was neatly groomed, causally dressed, and cooperative with 
the examiner.  His affect was anxious and constricted.  His 
thought processes were goal-directed and intact, although at 
time circumstantial and tangential.  His speech was 
pressured.  He endorsed suicidal ideation related to his 
migraines, but with no history of actual attempts or any 
current intent or plan.  He endorsed being angry enough at 
times to fantasize about how he might hurt others, but with 
no current ideation, intent, or plan.  He denied experiencing 
hallucinations of any sort and no delusions were elicited 
during the interview.  The veteran was oriented on all 
spheres and displayed fair judgment and insight.  He was 
deemed capable of managing his own financial affairs.  The 
diagnosis was PTSD with a GAF score of 55 - 60, indicating 
moderate psychiatric symptoms and moderate impairment of 
social and occupational functioning.  The examining clinical 
psychologist reviewed the veteran's relevant medical history 
and expressed the opinion that the veteran's PTSD had not 
worsened since the time of the last prior VA psychiatric 
evaluation of this disorder, and that he was only mildly to 
moderately incapacitated by his PTSD.  Continuing psychiatric 
counseling and pharmacological therapy was encouraged.

Lay witness statements from the veteran's spouse were 
received in 2004 and 2006, which show, in pertinent part, 
that the veteran's PTSD caused him to be short-tempered, 
irritable, anxious, socially withdrawn, and emotionally 
isolated.  He experienced nightmares, sleeplessness, 
hypervigilence, and an exaggerated startle response to sudden 
and loud stimuli.  He also suffered from migraine headaches 
that were so painful and intense that they made him entertain 
thoughts of suicide.  This history of suicidal ideation with 
an actual attempt secondary to migraines is also reflected in 
a VA medical report dated in September 2004.

A September 2004 VA psychiatric counseling report shows that 
the veteran was prescribed psychotropic medication for PTSD 
and that he complained of emotional lability, social 
isolation, constant intrusive memories of his deployment to 
Saudi Arabia during Operation Desert Storm, and impaired 
concentration and short-term memory capacity.  Mental status 
examination was unremarkable for any acute psychopathology 
and he denied having any current suicidal or homicidal 
ideation.  The diagnostic assessment was PTSD with a GAF 
score of 50, indicating serious psychiatric symptoms and 
serious impairment of his social and occupational 
functioning.

A private psychiatric treatment report shows that in February 
2005 the veteran was counseled for PTSD and was noted to be 
noncompliant with his psychotropic medication with associated 
poor results.  He complained of recurring temper tantrums, 
disturbed sleep with nightmares, and memory flashbacks.  On 
mental status examination he was deemed to be unremarkable 
for any acute psychopathology.  He denied having suicidal or 
homicidal ideation.  The report indicates that the veteran 
was in a state of ongoing bereavement, although the report 
did not specify whose death was being mourned.  The veteran 
was assigned a GAF score of 45, indicating serious 
psychiatric symptoms and serious impairment of his social and 
occupational functioning.

VA records reflect that the veteran was psychiatrically 
hospitalized for PTSD from May 2005 to July 2005, during 
which the RO assigned a temporary total evaluation for PTSD 
under the provisions of Paragraph 29 of VA regulations.  The 
hospitalization report shows that he was admitted with 
complaints of rage, angry outbursts, suicidal ideation, sleep 
disturbance and nightmares, hallucinations involving 
visualizations of dark clouds and of smelling bad odors, 
social isolation, memory flashbacks, hypervigilence, and ego-
dystonic intrusive violent fantasization.  On admission he 
was alert and oriented on all spheres.  His speech was 
relevant and coherent, his affect was worried, and his mood 
was anxious and depressed.  He denied active hallucinations, 
homicidal ideation, or delusions.  His judgment was intact 
and his insight was fair.  Following a hospital course of 
group therapy, individual counseling, and psychotropic 
medication, he was discharged in July 2005 with a mental 
status showing that he was alert and oriented on all spheres 
and displayed an appropriate affect and mood.  He denied 
experiencing any hallucinations or having suicidal or 
homicidal ideation.  His judgment was intact and his insight 
was fair.  The GAF score was 39/39.  The psychiatrist 
concluded, "The veteran is unemployable due to symptoms of 
PTSD."

In a letter dated in March 2006, a social worker who was the 
veteran's PTSD counselor reported that the veteran had 
completed a residential PTSD treatment program in July 2005 
and has since then been counseled for PTSD two times per week 
in addition to being on a daily psychotropic medication 
regimen.  Despite continuous outpatient treatment, he 
experienced several episodes of exacerbation of his PTSD.  
His depression and anxiety had become sufficiently acute as 
to render him socially withdrawn and isolated on several 
occasions.  These episodes were associated with anhedonia, 
loss of appetite, and a sense of helplessness, with 
irritability and hostility leading to episodes of explosive 
rage.  According to the social worker, much of this rage was 
directed against the veteran's spouse, which led to severe 
marital conflict.  The counselor then presented the following 
statement:

"The veteran's ability to sustain productive and 
meaningful interpersonal relationships is markedly 
compromised.  He is estranged from his family of 
origin, unable to mourn his mother's recent death, 
and mistrustful of almost everyone.

The continually exacerbating nature of the 
veteran's PTSD and mood disorder interferes with 
daily activities and negatively impacts his 
functional capacity and ability to be efficacious 
and appropriate in most settings.  The veteran is 
impulsive and often 'acts out' angry affects and 
has an overall inability to modulate his affect.  
He shows a lack of capacity to adapt to even 
minimally stressful circumstances both in work-
like settings and elsewhere."

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2006).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated 50 percent disabling from April 
14, 2004 through May 22, 2005.

2.  Entitlement to an increased rating for PTSD from July 1, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.  His military records show that he served in Southwest 
Asia with the United States Marine Corps in supports of 
Operations Desert Shield and Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling.


FINDINGS OF FACT

1.  From April 14, 2004 to May 22, 2005, the veteran's PTSD 
produces impairment of his social and occupational 
functioning due to impaired short-term memory and judgment, 
with disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work relationships.

2.  On July 1, 2005, following VA hospitalization for 
treatment of PTSD, the veteran's PTSD resulted in total 
occupational and social impairment, due to such symptoms as 
explosive episodes causing a persistent danger of hurting 
self or others.


CONCLUSIONS OF LAW

1.  From April 14, 2004 to May 22, 2005, the criteria for an 
evaluation greater than 50 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  Effective July 1, 2005, the criteria for a 100 percent 
rating for PTSD are met.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's reopened 
claim was received by VA in April 2004.  He was notified of 
the provisions of the VCAA as they pertained to his claim for 
a rating increase for PTSD in correspondence dated in May 
2004.  The rating decision on appeal was rendered in August 
2004.    

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant private and VA treatment records for the period from 
May 2004 to March 2006 that show his current psychiatric 
state have been obtained and associated with the evidence.  
He was provided with a VA psychiatric examination in June 
2004.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  The claims file shows that in 
correspondence dated in May 2006, the veteran was provided 
with notice of the VCAA that complied with the Court's 
holding in Dingess.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Factual background

The veteran's military records show that he served as a cook 
in the United States Marine Corps and was deployed to 
Southwest Asia in support of Operations Desert Shield and 
Desert Storm.  He was granted service connection and a 50 
percent evaluation for PTSD by rating decision of May 1998, 
based on psychiatric evidence establishing a diagnosis of 
PTSD linked to his exposure to stressors during military 
service in the 1991 Persian Gulf War.  The current appeal 
stems from the veteran's application to reopen his claim for 
a rating increase that was filed with VA in April 2004.  As 
his entitlement to VA compensation for PTSD has already been 
established and an increased evaluation for this disability 
is the only matter at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by PTSD.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The medical evidence that pertains to the claim includes a 
May 2004 VA outpatient psychiatric consultation, which shows 
that the veteran appeared for routine counseling for PTSD.  
At the time, he was employed as a furniture mover and a 
martial arts instructor.  He was using psychotropic 
medication for his PTSD and he complained of experiencing 
decreased short-term memory retention and also domestic 
problems associated with his PTSD symptoms.  His Global 
Assessment of Functioning (GAF) score was 50, indicating 
serious psychiatric symptoms and serious impairment in his 
social and occupational functioning.  He also reported that 
in November 2003, he was involved in a motor vehicle accident 
in which he sustained severe injuries to both shoulders, his 
right knee (which required surgery), and his spine.

The report of a June 2004 VA psychiatric examination shows 
that the veteran experienced PTSD-related anxiety about 
lighting a gas grill for barbecue events because he claimed 
that as a cook during the Gulf War, he experienced fear for 
his personal safety whenever he operated military-issue gas-
fueled stoves because, according to his account, they had a 
tendency to explode while being used.  He also reported 
having psychiatric problems when exposed to sand as this 
brought back memories of his desert deployment in Southwest 
Asia.  He denied being a veteran of combat, but stated that 
he was present during air alerts for incoming enemy Scud 
missiles.  He and his spouse reported that he had an 
exaggerated startle response, sleeping difficulties, 
nightmares, and emotional detachment.  He reported that he 
had been steadily employed up until November 2003, when he 
was injured in an automobile accident after a car in which he 
was riding as a passenger was struck by a drunk driver.  He 
indicated that he had not been employed since the accident 
because of health problems and surgeries associated with 
these physical injuries.  The veteran also suffered from 
migraine headaches, which he reported as being quite 
debilitating.  His psychiatric treatment history included 
pharmacotherapy and occasional counseling for PTSD.  He was 
married since 2002 and had no children at the time of the 
examination.

On mental status examination in June 2004, the veteran 
arrived punctually and unaccompanied for the interview and 
was neatly groomed, causally dressed, and cooperative with 
the examiner.  His affect was anxious and constricted.  His 
thought processes were goal-directed and intact, although at 
time circumstantial and tangential.  His speech was 
pressured.  He endorsed suicidal ideation related to his 
migraines, but with no history of actual attempts or any 
current intent or plan.  He endorsed being angry enough at 
times to fantasize about how he might hurt others, but with 
no current ideation, intent, or plan.  He denied experiencing 
hallucinations of any sort and no delusions were elicited 
during the interview.  The veteran was oriented on all 
spheres and displayed fair judgment and insight.  He was 
deemed capable of managing his own financial affairs.  The 
diagnosis was PTSD with a GAF score of 55 - 60, indicating 
moderate psychiatric symptoms and moderate impairment of 
social and occupational functioning.  The examining clinical 
psychologist reviewed the veteran's relevant medical history 
and expressed the opinion that the veteran's PTSD had not 
worsened since the time of the last prior VA psychiatric 
evaluation of this disorder, and that he was only mildly to 
moderately incapacitated by his PTSD.  Continuing psychiatric 
counseling and pharmacological therapy was encouraged.

Lay witness statements from the veteran's spouse were 
received in 2004 and 2006, which show, in pertinent part, 
that the veteran's PTSD caused him to be short-tempered, 
irritable, anxious, socially withdrawn, and emotionally 
isolated.  He experienced nightmares, sleeplessness, 
hypervigilence, and an exaggerated startle response to sudden 
and loud stimuli.  He also suffered from migraine headaches 
that were so painful and intense that they made him entertain 
thoughts of suicide.  This history of suicidal ideation with 
an actual attempt secondary to migraines is also reflected in 
a VA medical report dated in September 2004.

A September 2004 VA psychiatric counseling report shows that 
the veteran was prescribed psychotropic medication for PTSD 
and that he complained of emotional lability, social 
isolation, constant intrusive memories of his deployment to 
Saudi Arabia during Operation Desert Storm, and impaired 
concentration and short-term memory capacity.  Mental status 
examination was unremarkable for any acute psychopathology 
and he denied having any current suicidal or homicidal 
ideation.  The diagnostic assessment was PTSD with a GAF 
score of 50, indicating serious psychiatric symptoms and 
serious impairment of his social and occupational 
functioning.

A private psychiatric treatment report shows that in February 
2005 the veteran was counseled for PTSD and was noted to be 
noncompliant with his psychotropic medication with associated 
poor results.  He complained of recurring temper tantrums, 
disturbed sleep with nightmares, and memory flashbacks.  On 
mental status examination he was deemed to be unremarkable 
for any acute psychopathology.  He denied having suicidal or 
homicidal ideation.  The report indicates that the veteran 
was in a state of ongoing bereavement, although the report 
did not specify whose death was being mourned.  The veteran 
was assigned a GAF score of 45, indicating serious 
psychiatric symptoms and serious impairment of his social and 
occupational functioning.

VA records reflect that the veteran was psychiatrically 
hospitalized for PTSD from May 2005 to July 2005, during 
which the RO assigned a temporary total evaluation for PTSD 
under the provisions of Paragraph 29 of VA regulations.  The 
hospitalization report shows that he was admitted with 
complaints of rage, angry outbursts, suicidal ideation, sleep 
disturbance and nightmares, hallucinations involving 
visualizations of dark clouds and of smelling bad odors, 
social isolation, memory flashbacks, hypervigilence, and ego-
dystonic intrusive violent fantasization.  On admission he 
was alert and oriented on all spheres.  His speech was 
relevant and coherent, his affect was worried, and his mood 
was anxious and depressed.  He denied active hallucinations, 
homicidal ideation, or delusions.  His judgment was intact 
and his insight was fair.  Following a hospital course of 
group therapy, individual counseling, and psychotropic 
medication, he was discharged in July 2005 with a mental 
status showing that he was alert and oriented on all spheres 
and displayed an appropriate affect and mood.  He denied 
experiencing any hallucinations or having suicidal or 
homicidal ideation.  His judgment was intact and his insight 
was fair.  The GAF score was 39/39.  The psychiatrist 
concluded, "The veteran is unemployable due to symptoms of 
PTSD."

In a letter dated in March 2006, a social worker who was the 
veteran's PTSD counselor reported that the veteran had 
completed a residential PTSD treatment program in July 2005 
and has since then been counseled for PTSD two times per week 
in addition to being on a daily psychotropic medication 
regimen.  Despite continuous outpatient treatment, he 
experienced several episodes of exacerbation of his PTSD.  
His depression and anxiety had become sufficiently acute as 
to render him socially withdrawn and isolated on several 
occasions.  These episodes were associated with anhedonia, 
loss of appetite, and a sense of helplessness, with 
irritability and hostility leading to episodes of explosive 
rage.  According to the social worker, much of this rage was 
directed against the veteran's spouse, which led to severe 
marital conflict.  The counselor then presented the following 
statement:

"The veteran's ability to sustain productive and 
meaningful interpersonal relationships is markedly 
compromised.  He is estranged from his family of 
origin, unable to mourn his mother's recent death, 
and mistrustful of almost everyone.

The continually exacerbating nature of the 
veteran's PTSD and mood disorder interferes with 
daily activities and negatively impacts his 
functional capacity and ability to be efficacious 
and appropriate in most settings.  The veteran is 
impulsive and often 'acts out' angry affects and 
has an overall inability to modulate his affect.  
He shows a lack of capacity to adapt to even 
minimally stressful circumstances both in work-
like settings and elsewhere."

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2006).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
?31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

The Board has considered the evidence of record and finds 
that for the period from April 14, 2004 through May 22, 2005, 
the constellation of psychiatric symptomatology associated 
with the veteran's PTSD more closely approximates the 
criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.7 
(2006).  His GAF scores are predominantly at 50, but as low 
as 45, indicating serious social and occupational impairment 
due to his psychiatric symptoms.  His PTSD is manifested by 
disturbed sleep and nightmares, short-term memory impairment, 
intrusive thoughts, and an exaggerated startle response, and 
is treated with regular counseling and a psychotropic 
medication regimen.  He remains socially withdrawn and prone 
to episodes of acute depression and rage, all of which 
contribute to his overall impairment in his ability to 
effectively function in a social and occupational capacity.  
The mental status examinations conducted by VA in 2004 
reflect that he is oriented on all spheres, does not suffer 
from true delusional thinking or impairment of his thought 
processes due to actual hallucinations, and does not have 
true homicidal or suicidal ideation to the degree that he 
presents an actual threat of harm to himself or others.  In 
this regard, the record is clear that his suicidal ideation 
is primarily associated with his non-service-connected 
migraines.  Thus for that period, no greater than a 50 
percent rating is merited for PTSD.

On May 23, 2005, VA hospitalization was required to treat 
symptoms of PTSD.  Despite over a month of psychiatric 
treatment, the discharge summary indicated that the veteran 
was unemployable due to symptoms of PTSD.  

The Board has also considered the March 2006 statement of the 
veteran's social worker/counselor, which confirmed the 2005 
VA psychiatrist's finding that the veteran lacked the 
capacity to adapt to even minimally stressful circumstances 
both in work-like settings.

The veteran was psychiatrically hospitalized from May - July 
2005 for PTSD, and the claims file reflects that he has been 
duly compensated with a temporary total rating for the 
duration of his inpatient treatment pursuant to Paragraph 29 
of VA regulations.

The Board finds that thereafter, the veteran's demonstrated 
psychiatric symptoms have resulted in total occupational and 
social impairment, and beginning July 1, 2005, a 100 percent 
rating is awarded.


ORDER

From April 14, 2004 through May 22, 2005, the claim for an 
increased evaluation greater than 50 percent for PTSD is 
denied.

Effective July 1, 2005, a 100 percent rating for PTSD is 
allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


